Citation Nr: 1332465	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  06-02 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral knee disorders.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder (claimed as "back fungus" (tinea versicolor)).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for bilateral knee disorders.

5.  Entitlement to service connection for a skin condition, to include tinea versicolor.

6.  Entitlement to service connection for bilateral tinnitus.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Whether the reduction of the evaluation of service-connected lumbar spondylosis from 40 percent to 10 percent disabling, effective June 1, 2011, was proper.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1975 to June 1979.  Additionally, the Veteran served in the U.S. Navy from October 1980 to September 1984.  He received an other than honorable discharge for his period of service in the U.S. Navy from October 31, 1982 to September 7, 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2005, February 2008 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

With respect to the Veteran's claim for service connection for PTSD, the Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In reconciling these holdings, the United States Court of Appeals for Veterans Claims (Court) held that when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "'the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337).

Here, the Veteran was initially denied service connection for major depression and schizophrenia in a June 1995 rating decision.  The Board upheld this denial in a July 1999 decision.  The Veteran subsequently filed a claim for PTSD in October 2004.  His statements regarding the stressors associated with his claim for PTSD are the same circumstances he cited as the cause of his major depression and schizophrenia in his 1995 claim.  Thus, the Board would consider the Veteran's claim for PTSD as a new and material evidence claim based upon the prior denial of service connection for a psychiatric disorder based upon the same factual background.  However, additional service department records were added to the claims file subsequent to the July 1999 Board decision, and were not on file at the time of the decision.  The service department records include additional treatment records for in-patient psychiatric care at a naval hospital for five days in August 1984, and constitute service record evidence that could have been previously obtained and requires VA to reconsider the claim.  See 38 C.F.R. § 3.156 (c) (2013).  As such, the threshold question of whether new and material evidence has been submitted does not need to be addressed, as the claim should be reconsidered on a direct basis.

The Veteran appeared and testified at a personal hearing in June 2013 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is contained in the record.
The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issues of entitlement to service connection for a psychiatric disorder, bilateral knee disorders, skin disorder and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service from October 31, 1982 to September 7, 1984 resulted in an other than honorable discharge.  Entitlement to service connection based on that period of service is precluded as a matter of law.

2.  Entitlement to service connection for bilateral knee disorders was denied in a November 2001 rating decision.  The Veteran did not appeal the decision and it became final.

3.  The evidence received since the November 2001 decision includes evidence that is neither cumulative nor redundant, related to an unestablished fact necessary to substantiate the claim for service connection for bilateral knee disorders and raises a reasonable possibility of substantiating the claim.

4.  Entitlement to a skin disorder was denied in a November 2001 rating decision.  The Veteran did not appeal the decision and it became final.

5.  The evidence received since the November 2001 decision includes evidence that is neither cumulative nor redundant, related to an unestablished fact necessary to substantiate the claim for service connection for a skin disorder and raises a reasonable possibility of substantiating the claim.

6.  The Veteran's tinnitus began during his honorable period of service in the U.S. Navy and has continued thereafter.

7.  In September 2010, the RO notified the Veteran of a proposal to reduce his disability rating for lumbar spondylosis from 40 percent to 10 percent disabling.

8.  A March 2011 rating decision reduced the rating for the Veteran's lumbar spondylosis from 40 percent to 10 percent, effective June 1, 2011.

9.  At the time of the reduction, the 40 percent rating for lumbar spondylosis had been in effect since June 17, 2006, a period less than five years.

10.  At the time of the rating reduction, there was evidence of improvement in the Veteran's back disability, specifically increased flexion to 70 degrees, and the reduction was in accordance with all applicable laws and regulations.


CONCLUSIONS OF LAW

1.  The Veteran's service from October 31, 1982 to September 7, 1984, ended with an other than honorable discharge due to civil conviction of a felony; that service was dishonorable for VA compensation purposes and resultantly a bar to VA benefits (exclusive of certain health care) based on that period of service.  38 U.S.C.A. §§ 101(2), 5303 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.12, 3.13 (2013).

2.  The November 2001 rating decision is final.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral knee disorders.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 1991, 2002); 38 C.F.R. §§ 3.156, 20.1103 (2001, 2013).

3.  The November 2001 rating decision is final.  New and material evidence has been received to reopen the claim of entitlement to service connection for a skin disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 1991, 2002); 38 C.F.R. §§ 3.156, 20.1103 (2001, 2013).

4.  Tinnitus was incurred in active service, during a period of honorable service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  The reduction for the disability evaluation for lumbar spondylosis from 40 percent to 10 percent, effective June 1, 2011, was proper.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 , 3.105, 4.1, 4.3, 4.7 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. §  5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The appellant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The appellant is also to be informed that he/she may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  If additional evidence is not received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e) (2013).

In this case, the Board finds that the RO provided the Veteran with appropriate notice of the proposed reduction of his lumbar spine evaluation in a September 2010 letter.  Moreover, the Veteran subsequently sent written statements indicating that he did not think that the proposed reduction was warranted and his statements were considered by the RO.  The proposed reduction was effectuated in a March 2011 rating decision, effective June 1, 2011.  The Veteran did not request a predetermination hearing, but he indicated on his VA Form 9 substantive appeal to the Board that he wanted a Board hearing.  The VA Form 9 was received in January 2013, well beyond the 60 days to request a hearing.  The Veteran testified at a Board hearing regarding his reduction claim in July 2013.  Therefore, the Board find that the RO's reduction of the evaluation of the Veteran's lumbar spine disability was procedurally in accordance with the provisions of 38 C.F.R. § 3.105.

The requirements of 38 U.S.C.A. §§ 5103 and 5103A and 38 C.F.R. § 3.159 have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in April 2007, prior to the rating decision in question, of the information and evidence needed to substantiate and complete his claims to reopen a claim of entitlement to service connection.  This letter also notified the Veteran of his and VA's respective obligations with regard to obtaining evidence, and provided information regarding how VA assigns disability evaluations and effective dates.  As the Board is reopening the claims of entitlement to service connection for a bilateral knee disorders and a skin condition, and granting entitlement to service connection for tinnitus failure to further discuss VCAA compliance will result in harmless error to the Veteran regarding those issues on appeal.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim.  The claims file contains service treatment records, VA medical records, Social Security Administration records and private treatment records.  The Board acknowledges that the claims file does not contain the Veteran's full service treatment records.  Records from his period of service from 1982 to 1984 are not available, and the RO attempted to secure such records through appropriate sources.  The available service personnel records indicate that the records were last checked out to the Veteran.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In June 2013, a personal hearing was held before the undersigned Acting Veterans Law Judge (AVLJ) of the Board.  Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate each of the claims for benefits.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his attorney have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

New and Material Evidence

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the additional evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The United States Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

Knees

The Veteran was initially denied entitlement to service connection for bilateral knee disorders in a November 2001 rating decision.  The VA denied his claim because service treatment records did not reveal that the Veteran suffered from permanent residuals or a chronic disability from his in-service knee complaints, and because available post-service treatment records did not include treatment for or a diagnosis of a knee disorder.  The Veteran did not appeal the 2001 decision and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §  20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C.A. §  5108 ; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Evidence associated with the claims file at the time of the November 2001 rating decision included: service treatment records from 1975 to 1982, private treatment records of psychiatric hospitalizations from 1993 and 1995, character of discharge administrative records, and statements from the Veteran.

At the time of the November 2001 rating decision, the claims file consisted of two folders; the claims file now consists of eleven folders and a significant number of Virtual records.  The records added since the November 2001 rating decision include private treatment records, Social Security records, VA treatment records, VA examinations, and statements from the Veteran, including his testimony at a Board hearing in 2013.  The new evidence includes a September 2007 left knee x-ray which revealed a "possible Baker's cyst," and a November 2007 VA knee examination which noted "probable meniscal tears."  He was also noted to have effusion, guarding and painful motion of his knees on examination.  The Veteran also testified that he has had ongoing knee pain since service.

The additional evidence is "new" in that it was not previously before agency decision makers at the time of the November 2001 decision, and is not cumulative or duplicative of evidence previously considered.  As the evidence submitted is presumed credible for the purposes of reopening a claim, the Veteran's statements and his noted "possible Baker's cyst" and "probable meniscal tears" are "material" evidence of a current disability and continuity of symptomatology.  This evidence alone or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Consequently, the new evidence raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral knee disorders.

Skin

The Veteran was initially denied entitlement to service connection for a skin condition in a November 2001 rating decision.  The VA denied his claim because service treatment records did not reveal that the Veteran suffered from permanent residuals or a chronic disability from his in-service skin complaints, and because available post-service treatment records did not include treatment for or a diagnosis of a knee disorder.  Essentially, the Veteran's claim was denied because he did not have medical evidence of a current disability.  The Veteran did not appeal the 2001 decision and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C.A. §  5108 ; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Evidence associated with the claims file at the time of the November 2001 rating decision included: service treatment records from 1975 to 1982, private treatment records of psychiatric hospitalizations from 1993 and 1995, character of discharge administrative records, and statements from the Veteran.

At the time of the November 2001 rating decision, the claims file consisted of two folders; the claims file now consists of eleven folders and a significant number of Virtual records.  The records added since the November 2001 rating decision include private treatment records, Social Security records, VA treatment records, VA examinations, and statements from the Veteran, including his testimony at a Board hearing in 2013.  As noted in the introduction, the new evidence included August 1984 psychiatric inpatient records which were not previously of record.  While these service department records are new, the records do not relate to the Veteran's claimed skin condition.

Although the claims file has grown immensely since the November 2001 decision there are limited treatment records for skin problems.  However, there is a diagnosis of tinea versicolor in May 2005, as well as a complaint of tinea versicolor in May 2007.  The record also contains treatment for herpes zoster on the trunk and back in 2004.  The Board notes that the Veteran is in receipt of service connection for bilateral cold injuries to his feet.  The cold injuries take into account the skin lesions and fungus of the toenails.  

The Court has explained that 38 C.F.R. § 3.156(a) must be read in conjunction with VA's duty to assist; i.e., the phrase "raises a reasonable possibility of substantiating the claim" in 38 C.F.R. § 3.156(a) "contemplates,... the likely entitlement to a nexus medical examination if the claim is reopened".  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

The Veteran's testimony is to be presumed to be credible for reopening purposes unless it is found to be incredible on its face.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran testified that he continues to have a diagnosis of tinea versicolor, and that he continues to be treated for his diagnosed condition.  As the Veteran's statements are presumed credible for the purposes of reopening the claim, and there are treatment records of a diagnosis of tinea versicolor and herpes zoster to the trunk and back, the Board must reopen the claim.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during active military service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Tinnitus

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35. The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  The letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure. 

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability.

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing. If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.

For the Veteran's period of service with the U.S. Army from June 1975 to June 1979, his DD 214 indicates that his Duty MOS was as an infantryman.  For his period of service with the U.S. Navy from October 1980 to October 1982, the Veteran's DD 214 indicates that his Duty MOS was as a boiler technician.  The Duty MOS Noise Exposure Listing indicates that the likelihood of exposure to hazardous noise for both of these duties was "Highly Probable."  As such, the Board concedes that the Veteran was exposed to hazardous noise in service.

The Veteran's service treatment records do not show any findings or complaints of tinnitus during service, although he had numerous skin (pimple, cyst, and otitis media, and pustules) symptoms on his ears in service.  He did not report a history of ear trouble on his 1984 separation examination.

During his July 2013 Board hearing, the Veteran testified that he first noticed tinnitus in service.  He described first noticing it when "coming up" from working in the closed quarters of the boiler room.  Therefore he argued that his tinnitus began during his period of service in the U.S. Navy in the boiler room.  While the Veteran worked as a boiler technician during his honorable period of service from 1980 to 1982, and during his dishonorable period of service from 1982 to 1984, the Board will apply the complaints of tinnitus to the earlier honorable period.  See generally Mittleider v. West, 11 Vet. App. 181 (1998) (noting that when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).

In June 2007, the Veteran was afforded a VA audiological examination.  The examiner was unable to determine if any hearing loss existed above the rating frequencies due to "a lack of reliable volunteered responses."  The Veteran reported that he believed his tinnitus began during basic training, and he described it as a ringing and "popping."  He indicated that it was fairly frequent.  After an interview with the Veteran, hearing tests, and a review of the record, the examiner found that it was less likely than not that the Veteran suffered from tinnitus as a result of his honorable service.  The examiner noted that the Veteran did not complain of tinnitus in his service treatment record or for many years after service.  The examiner also noted that the Veteran wore hearing protection during his service as a boiler technician.  The examiner noted that, other than indicating his belief that the tinnitus began in basic training, the Veteran was not able to provide any other information about the circumstances of onset.

A review of the entire claims file has uncovered a significant number of contradictory statements, notes by treating physicians of "malingering," deception with regards to treating psychiatric staff, and even within the claim for tinnitus, and differing descriptions of onset (in the boiler room v. during basic training).  However, with regard to the claim for tinnitus, the Veteran has consistently indicated the onset began in service.  Although the Veteran's medical record reveals a history of being a poor historian and his credibility is questionable, tinnitus is a completely subjective disease.  Also, his honorable periods of service would have included basic training and work in the boiler room.  As the Board has conceded that he was exposed to hazardous noise in service, the Board will resolve reasonable doubt in the Veteran's favor and find that his tinnitus began during a period of honorable service.

Thus, despite the VA audiologist's opinion, the Board finds that the Veteran's own testimony puts the evidence at least in equipoise as to whether he has current tinnitus, which first became manifest in service.  Accordingly, the preponderance of the evidence is in his favor and service connection for tinnitus is warranted.  Gilbert, 1 Vet. App. 49, 55 (1990).


Reduction

Having determined above that the Veteran received proper notice of the proposal to reduce his lumbar spondylosis disability rating, the Board notes that the remaining question is whether the reduction was proper.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a)(b).  Those sections provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that those considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  

Under 38 C.F.R. § 3.344(a), (b) the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown , 5 Vet. App. 413 (1993). 

In this case, however, the Veteran's 40 percent rating for lumbar spondylosis was assigned from July 17, 2006 to June 1, 2011.  See Brown v. Brown , 5 Vet. App. 413, 418 (1993) (noting that the duration of a rating must be measured from the effective date assigned that rating until the effective date of the actual reduction).  Therefore, the requirements pertaining to reductions of ratings that have been in effect for at least five years are not applicable. 38 C.F.R. § 3.344(a),(b).

Pursuant to 38 C.F.R. § 3.344(c), an examination disclosing improvement will warrant reduction in the rating.  38 C.F.R. § 3.344(c).  The question is thus whether an examination had shown an improvement warranting reduction in the rating.

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 .  However, the Court has specified a different burden of proof with respect to ratings reductions claims.  Because the issue in this case is whether the RO was justified in reducing the Veteran's 40 percent rating, rather than whether the Veteran was entitled to "reinstatement" of the 40 percent rating, the Board is required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a), that a rating reduction was warranted.  See Brown, 5 Vet. App. at 420; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 115; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and  4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  When evaluating a loss of motion consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Significantly, however, under the general rating for spinal disorders the rating criteria are controlling whether there are or are not symptoms of pain (to include whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a .

The Veteran's lumbar spondylosis is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5239.  The General Rating Formula for Diseases and Injuries of the Spine, provides a 10 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Note (1): VA will evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.

In June 2007, the Veteran was afforded a VA spine examination.  He reported pain of a 7 out of 10 intensity, and a progressive worsening of symptoms.  He reported flare-ups of pain at a 9 out of 10 intensity two to three times a week, lasting three to four hours.  He reported using a cane for walking, and stated he could walk "a couple of blocks and for five minutes without stopping."  The Veteran had a straight spine with slightly stooped posture, and a antalgic gait, but was stable on Tandem.  There was no asymmetry in appearance of the spine.  The Veteran's forward flexion was to 30 degrees and extension to 10 degrees.  His pain began at 30 degrees of flexion and 5 degrees of extension.  After three repetitive range of motion testings, the Veteran reported increased pain from a level 6 to 8 out of 10, and he had additional loss of motion of five degrees on flexion and extension.  He reported weakness, fatigue, and lack of endurance.  The examiner noted that there was no muscle spasm or tenderness of the lumbar spine or paraspinalis, and his muscle strength was 5/5 throughout.  

Based on the range of motion findings of the June 2007 VA examination, the Veteran was assigned an initial 40 percent evaluation, effective July 17, 2006, in a February 2008 rating decision.

In July 2007, the Veteran received VA treatment for twisting his foot while jumping rope.  

During in-patient psychiatric care in May 2009, the Veteran was asked about his leisure activities, and he reported that he "jogs, walks, reads, swims and goes fishing."

In October 2009, the Veteran, who was receiving in-patient psychiatric care, reportedly was "limping, complaining of abdominal pain and demanding to have his gallbladder removed."  When he was questioned about his prior medical history, he became angry with staff and "started pacing back and forth in the hallway.  Interestingly, his gait was normal this time."  Notably, within the same record the Veteran was able to provide a medical history with a precise timeline even though he previously indicated he did not know the town, county or floor of the VA hospital.  He also reported the only thing preventing him from committing suicide was that he needed to care for his wife; however, his wife resided several states away at the time.

In July 2010, the Veteran was afforded an additional VA examination.  He reported weekly severe flare ups of lumbar spine pain.  He denied incontinence and incapacitating episodes.  His active range of motion was to 70 degrees of flexion and 15 degrees of extension.  He also has lateral flexion and rotation to 20 degrees, right and left.  There was objective evidence of pain with range of motion testing; however, there was no additional loss of motion with repetitive testing.  An x-ray taken in conjunction with the examination revealed a mild worsening of the degenerative process.  

Based on the results of this July 2010 VA examination, the RO initiated the proposed reduction.  

In January 2012, VA treatment records showed pain with lumbar extension, and limited flexion.  He also had "no radicular symptoms."

In February 2012, the Veteran complained of chronic low back pain with radicular symptoms.  He was unable to participate in flexion and extension testing secondary to pain, and he was "severely limited" in side to side lateral flexion.  He was noted to have " chronic low back pain with radiation symptoms secondary to degenerative joint disease, and large desiccated herniated disc at the L4-5 level compressing the thecal sac as evidenced by both MRIs."

In June 2012, the Veteran was again afforded a VA examination.  He reported constipation and urinary retention since November 2011.  The Veteran refused to perform range of motion testing secondary to complaints of severe back pain.  However, he was seen by the VA examiner "flexing forward to pick up his bag on the floor."  He had tenderness to the L4-5 level of his spine.  He did not have guarding or muscle spasm of the thoracolumbar spine.  He had negative straight leg raising tests bilaterally.  He reported symptoms of radiculopathy, of mild and moderate pain of the lower extremities.  He did not need an assistive device for ambulation.

Private treatment records from November 2012 noted a new onset of bowel and bladder dysfunction.  "Seepage" once or twice in the past, but this was more significant in the past two days.  In a February 2013 note, the Veteran complained of on and off incontinence for the past six or seven months.  

During his July 2013 hearing, the Veteran insisted that his lumbar spondylosis had not improved at the time of the July 2010 VA examination, and that the x-ray showed that his spinal condition had in fact worsened since 2006.  He argued that he did not perform range of motion testing during his examinations, and so there could not be evidence of improved range of motion testing.  He testified that both examiners saw how much pain he was in and said that they "couldn't do that" to him (put him through the pain of range of motion testing).  He argued that he had continued worsening symptoms as well. 

As noted above, the Veteran's treatment records include a history of malingering and an apparent willingness to fake or exaggerate symptoms.  At the time of the July 2010 VA examination, his forward flexion was to 70 degrees and he had a combined thoracolumbar range of motion of 165 degrees.  In June 2012, the Veteran refused to participate in range of motion testing, although the examiner witnessed the Veteran bend to pick up a bag from the floor.  He did not provide range of motion results to VA care providers either.  While he contended during his 2013 hearing that he did not provide range of motion testing at all, and so therefore there could not be a notation of improvement, the record clearly shows he participated in range of motion testing in 2007 and 2010.  

Having reviewed the record, the Board agrees with the RO's decision to reduce the disability rating assigned for the Veteran's back disability.  The objective evidence of record indicates a material improvement in the Veteran's disability.  Specifically, the evidence shows an improvement in flexion from 25 degrees on repetitive testing to 70 degrees on repetitive testing between 2007 and 2010.  Additionally, treatment records between 2007 and 2010 indicated that the Veteran was able to walk with a normal gait, had hobbies which included jogging, and was able to jump rope.  Thus, the basis for the 40 percent rating under Diagnostic Code 5239, i.e. forward flexion of the lumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, were not shown to be present at the time of the June 2010 VA examination.  

The Board has considered whether the Veteran's back symptoms otherwise met the criteria for a 40 percent rating.  As outlined above, the Veteran's observed range of motion at the time of the June 2010 VA examination would not warrant a 40 percent rating.  In addition, the Veteran has not been diagnosed with intervertebral disc syndrome and the record does not reveal physician-prescribed bedrest; therefore, alternative evaluation under Diagnostic Code 5243 is note warranted. 

The Board has considered the Veteran's functional loss, as the medical evidence shows that the Veteran has consistently complained of pain in the back.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, however, the reduced 10 percent rating fully contemplates and compensates the Veteran for his functional loss.  Even accounting for the Veteran's painful thoracolumbar motion, the point of pain or tenderness onset at 70 degrees of forward flexion and 165 degrees of combined range of motion would not warrant a 20 percent rating.  On examination, the Veteran's motion has been limited only by pain, which is fully contemplated in his reduced rating.  There is otherwise no evidence of significant impairment of motor skills, muscle function, or strength attributable to the Veteran's back disability.

In summary, the Board finds that the reduction from 40 percent to 10 percent for lumbar spondylosis was proper.  

Finally, the Board observes that, in general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  Here, the Board has considered the post-reduction evidence as well.  Diagnostic tests (MRIs) have indicated a mild worsening of the Veteran degenerative changes.  Additionally, the Veteran has argued he has developed incontinence as a result of his lumbar spine disorder.  However, private treatment records from November 2012 noted good rectal tone, and the Veteran conversely stated in November 2012 that his symptoms were of a new onset, while in February 2013 he noted that they began six or seven months prior.  A VA February 2012 orthopedic note indicated his urological issues were not caused by his lumbar spine.  Additionally, psychiatric treatment records include treatment for bowel incontinence secondary to withdrawal from narcotics.  The record does not show that the Veteran had frequent periods of hospitalization for his lumbar spine disability, and the Veteran has been unemployed since the 1980s (although he has provided contradictory information regarding his employment and employment history, at one time indicating he makes $8,000 a month as a motivational speaker).

Moreover, due to the Veteran's refusal to participate in range of motion testing in 2012, even though the examiner observed the Veteran's ability to bend over, and due to medical records which include numerous accounts of malingering (those accounted for here regarding his lumbar spine symptoms, and additional notations of his manipulative behavior and statements during psychiatric treatment) the Board does not find his subjective complaints, to include additional functional limitation, to be credible.  Indeed, during his 2013 hearing the Veteran argued that if he did not participate in range of motion testing, then the VA could not reduce his rating as there was no proof of improvement.  Arguably, the Veteran's lumbar spine disability may be worse than a 10 percent rating, however, his inability to cooperate with VA examinations and treatment care providers limits the available credible evidence before the Board.  

In summary, the Board finds that the RO complied with the procedural requirements for reducing the Veteran's rating for his back disability and concludes that the reduction from a 40 percent rating to a 10 percent rating effective from June 1, 2011, was warranted.  For the reasons stated, the Board finds that the rating reduction at issue was proper.  Accordingly, the benefit of the doubt doctrine is not for application.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for bilateral knee disorders is reopened.

New and material evidence having been received; the claim of entitlement to service connection for a skin condition is reopened.

Entitlement to service connection for tinnitus is granted.

The reduction from 40 percent to 10 percent for service-connected lumbar spondylosis, effective from June 1, 2011, was proper


REMAND

Knees

During his July 2013 Board hearing, the Veteran testified that the knee problems he incurred in service had continued to the present.  He stated that he was not given an adequate VA joints examination, as the examiner "never touched" him and he was not asked to "move [his] knees."  He also reported that VA orthopedists have told him that his knee problems were due to his in-service injuries.

A review of the treatment records from the Veteran's periods of honorable service reveal treatment for complaints of bilateral knee pain.   In February 1976, the Veteran complained of painful right knee cap, and he was assessed with strained ligaments.   In March 1976, he was diagnosed with tendonitis of both knees.   In May 1976 his knees were evaluated and he had full range of motion and no instability.  He was noted to not have an orthopedic disease and was discharged to duty.  In April 1977,  he complained of chronic right knee pain after falling from a 16 foot bank.  He was noted to have a "possible pulled ligament."  In December 1977, he complained of bilateral knee pain, with unknown trauma.  He was noted to have mild crepitus.  In April 1978, he was diagnosed with chondromalacia by history.  In June 1978, he complained of constant knee pain on use and at rest and swelling.  He had mild effusion of the left knee.  In March 1979, he complained of a several month history of left knee pain, although he had a negative x-ray.  He had a normal clinical evaluation of the lower extremities in October 1980.

Although there are limited treatment records which address the Veteran's knees and lower extremities, the Veteran was afforded a VA joints examination in November 2007.  The examiner noted that the Veteran did not have degenerative joint disease according to x-rays, but that he had "probable meniscal tears" which "may be age-related and not acute tears."  The examiner indicated that he provided a negative nexus stated due to the lack of documentation of recurrent effusion from 1977 to the present.  The examiner did not take into account the Veteran's 2013 statements regarding ongoing symptoms.  As the claim has been reopened, the Veteran's contention that the examination was inadequate, his last knee x-ray was in September 2007, and the examiner did not take into account the Veteran's statement regarding continuity of symptomatology, the Veteran should be scheduled for an updated examination.

Hearing Loss

The Veteran has argued that his June 2007 VA examination was inadequate.  He notes that although the VA examiner did not diagnose him with hearing loss for VA purposes, that he was fitted with hearing aids shortly after the examination.

The Veteran was afforded a VA examination in June 2007.  The examiner felt that the Veteran's "volunteer puretone responses were unreliable and not representative of the Veteran's hearing...[he] was reinstructed and counseled about the unreliable findings...[but the instructions] did not resolve inconsistencies despite several attempts."  Distortion product otoacoustic emissions findings were well within normal limits emissions amplitudes through 4000 Hertz, bilaterally.  

Virtual VA contains records from December 2011 which noted that the Veteran completed an audio evaluation, and was subsequently given hearing aids.  The record noted that "OAEs obtained yesterday were within normal limits and indicative of probable normal or very near normal hearing acuity bilaterally.  Pure tone air conduction testing of fair reliability today indicated no more than possible mild hearing loss bilaterally."  He was also noted to have mildly impaired left speech recognition scores.  The actual pure tone testing and speech recognition scores do not appear to be contained in the substantial record.  On remand, if available, the December 27 and 28, 2011, audiological testing results should be obtained and associated with the claims file.  The Veteran should be afforded a new VA hearing examination, and the examiner should note that the Board concedes that the Veteran was exposed to hazardous noise during his honorable periods of service.

Skin

The Veteran testified during his July 2013 Board hearing that he developed a rash "all over his body" in 1975 or 1976.  The rash was diagnosed as tinea versicolor.  He reported that he has continued to have this rash, and that he even passed it on to his baby daughter.  He reported that he has been continuously treated for tinea versicolor by the VA, and that the treatment involves using "Selsum."  He also noted that during his "examination" there was a "very inadequate" review of his records.  

A review of the Veteran's service treatment records reveals that he entered service without a history of skin disease, and with a normal skin/lymphatics evaluation.  He subsequently was treated for pustules on his ears on several occasions, and in March 1978 he was diagnosed with tinea versicolor and acne vulgaris.  He was instructed to use Selsum Blue shampoo to alleviate his tinea versicolor.  In May 1978, he complained of a rash to his back area for the past month.  His skin was noted to be dry and flakey, and he was assessed with tinea corporis (ringworm).  A June 1978 record noted that the use of Selsum provided relief to the Veteran's tinea versicolor.  During an October 1980 reenlistment examination, the Veteran did not report his history of a skin disorder, and on evaluation his skin was normal.  On his separation examination, after his period of dishonorable service, the Veteran indicated that he had a history of skin disease.  In explanation, the attendant noted the Veteran had "numerous somatic complaints," although none of the complained of symptoms involved his skin.  The objective section of the 1984 separation evaluation is not of record.
 
Post-service treatment records include a diagnosis of tinea versicolor in May 2005, a complaint of tinea versicolor in 2007, and treatment for herpes zoster in 2004. 

In light of the cumulative record, the Veteran needs to be afforded a VA examination to determine both the nature and etiology of his currently claimed chronic skin condition, to include tinea versicolor and herpes zoster.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As noted above, the Veteran's feet are service connected for residuals of a cold injury, including changes to the skin of his feet.  The VA examination should address any skin symptoms not already service-connected.

An Acquired Psychiatric Disorder

The Veteran argues that he suffers from an acquired psychiatric disorder as a result of his period of honorable service.  During his Board hearing, the Veteran stated that during his period of honorable service, which ended October 30, 1982, he was stationed on the USS Manitowoc offshore of Beirut during a deadly peace-keeping mission.  He reported that even though his DD 214 for his dishonorable period of service contains the citations for a Battle "E" Sea Service Deployment Ribbon with Bronze Star, Enlisted Surface Warfare Specialists, and Navy Expeditionary Medal, part of his service in Beirut began prior to October 31, 1982.  The Board notes that the Veteran's period of dishonorable service has been administratively found to last from October 31, 1982, to September 9, 1984, and the DD 214 for this period of service begins on October 22, 1982, due to the date the Veteran reenlisted.  Additionally, the Veteran's personnel records contains a citation, awarding the Battle Efficiency Ribbon to commend the Veteran for his contribution to combat readiness, with the Combat "E" awarded to Manitowoc for "the period 1October 1980 to 31 March 1982."  The personnel files do not contain information for the award of the Bronze Star.

Thus, the Veteran argues, when he was on the USS Manitowoc from August 1982 to October 30, 1982, he encountered stressers which lead to his development of a psychiatric disorder.  He has presented several stressors, most commonly: (1) small arms fire at the USS Manitowoc, and (2) the death of Corporal Reagan.  He referenced a website memorial to those killed during the peace-keeping mission ( www.beruit-memorial.org ) listing a Corporal Reagan has having been the second U.S. military serviceman to die in Beirut during the mission.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred. If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 

Effective July 13, 2010, and during the pendency of this appeal, VA amended 38 C.F.R. § 3.304(f)  by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required, which could not consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The newly amended version of 38 C.F.R. § 3.304(f)(3) provides that lay testimony alone may serve to establish the occurrence of certain in-service stressors involving "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3)  provides as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (as amended in 75 Fed. Reg. 39,843  -39,852).

More recently, in 2007 the Veteran reported to VA treatment providers that he was raped while on board the USS Manitowoc in 1981.  Further, with respect to a claim of entitlement to service connection for PTSD based on an alleged personal assault, 38 C.F.R. § 3.304(f)(5)  provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f) (3).  The Veteran was not provided with such notice, and on remand he should be advised of the evidence from other sources which can be used to help his claim.

Although a July 2010 RO memorandum found that the Veteran's stressors could not be verified by his statements alone because they were "not consistent with the places, types and circumstances of the Veteran's stressor."  The Board notes, however, that the peace-keeping mission to Beirut, Lebanon was violent and there is evidence of a Corporal Reagan dying during the mission.  On remand, an attempt should be made to determine if the USS Manitowoc received small arms fire or reported any casualties during the period between August 1 and October 30, 1982.

Additionally, as the Veteran has not been afforded a VA psychiatric examination, and should be afforded one.  The examiner should determine what psychiatric disorder the Veteran suffers from, if any.  If he is diagnosed with PTSD, the examiner should determine whether any verified hostile military stressors are adequate to support a diagnosis of PTSD and his symptoms are related to the claimed stressors.  If his PTSD is not related to his hostile military stressors, then the VA examiner should provide a description of the stressors which support his diagnosis of PTSD.  

Notably, the majority of the claims file contains psychiatric treatment records.  The Veteran reports that he has received in-patient treatment more than 20 times in the past.  He has been provided a variety of diagnoses, to include: PTSD, schizophrenia, schizoaffective disorder, drug-induced mood disorder, major depression, and anxiety.  Complicating his mental health is a long history of cocaine use. 

Social Security Administration records, received in April 2007, contained August 1984 Navy hospital in-patient treatment records.  This in-patient treatment occurred during the Veteran's period of dishonorable service, but the Veteran has argued that his major depression began during his honorable period of service, but was not treated until 1984.  The VA examiner should also address whether any currently diagnosed psychiatric disorders may have been incurred during his period of honorable service ending October 30, 1982.

Lastly, the Veteran has frequently been diagnosed as having schizophrenia or schizoaffective disorder.  When there is for consideration for service connection an alleged congenital disorder, there is a distinction to be made between whether it constitutes a congenital "defect" or "disease." A congenital disease is capable of improving or deteriorating, whereas a congenital defect is "more or less statutory in nature."  See VAOPGCPREC 82-90 (July 18, 1990).  It has been recognized that service connection may be granted for congenital diseases, provided initially incurred in or aggravated by military service.  The presumption of soundness applies to congenital diseases that are not noted an entry.  Id.  See also Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  The Court has further held that "the presumption of soundness does not, however, apply to congenital defects, because such defects 'are not diseases or injuries' within the meaning of 38 U.S.C. §§ 1110  and 1111."  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  Meanwhile, in very limited circumstances service connection is still permissible for a congenital defect where there has been aggravation of the pre-existing condition by superimposed disease or injury.  See again, VAOPGCPREC 82-90; see also Martin v. Principi, 17 Vet. App. 342  , 328-29 (2003).  In fact, under VA law, service connection is possible to establish for schizophrenia as a congenital "disease" (as opposed to a "defect") based on original in-service incurrence.  See VAOPGCPREC 82-90 (July 18, 1990).  Thus, if schizophrenia is diagnosed, a medical opinion addressing whether schizophrenia was initially incurred in service (during his honorable periods) is necessary.

Accordingly, the case is REMANDED for the following actions:

1. Notify the Veteran that he may submit alternative forms of evidence (evidence other than service records) to corroborate his account of the alleged in-service assault.  A "special PTSD personal-assault" letter and questionnaire should be sent to the Veteran to assist him in identifying potential alternative sources of evidence to establish an in-service stressor, as set forth in M21-1, part III, 5.14(c).  He should be informed that these alternative sources could include, but are not limited to, private medical records; civilian police reports; reports from crisis intervention centers; testimonials from family members, roommates, fellow service members, or clergy; and copies of any personal diaries or journals. The Veteran should also be notified that alternatively, evidence of behavioral changes following the alleged in-service assault may constitute credible supporting evidence of the stressor under 38 C.F.R. § 3.304 (f) (3). 

2. Obtain the audiological test results from December 2011 and associate them with the claims file or Virtual VA.

3. Through official sources, attempt to obtain the citation which awarded the Veteran a Bronze Star, to ensure the date range for the award.  Additionally, attempt to verify if the USS Manitowoc received small arms fire between August 1, 1982 and October 30, 1982, and if a Corporal Reagan died while on onshore in Beirut from the USS Manitowoc.

4. The Veteran should be scheduled for a VA joints examination for an opinion addressing whether it is at least as likely as not (a 50/50 probability or greater) that he has bilateral knee disorders as a result of active service.  The examination should include x-rays and ligament testing.  The examiner should review the claims file, including the Veteran's in-service knee complaints, and any records on Virtual VA.  The examiner should note the Veteran's statements regarding ongoing symptoms since discharge from service. 

All indicated tests and studies are to be performed.  Prior to the examination, the claims file and access to Virtual VA must be made available to the examiner for review.  Any opinion offered must be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.  

5. The Veteran should be scheduled for a VA audiological examination for an opinion addressing whether it is at least as likely as not (a 50/50 probability or greater) that he has a bilateral hearing loss as a result of active service.  The examiner should be informed that the level of probability of hazardous noise exposure in service is "High Probability," and that the Board concedes exposure to hazardous noise.  The examiner should secure a comprehensive postservice occupational noise exposure history.

All indicated tests and studies are to be performed.  Prior to the examination, the claims file and access to Virtual VA must be made available to the examiner for review.  Any opinion offered must be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.  

6.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed chronic skin condition.  The claims file and access to Virtual VA must be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  The examiner should respond to the following:

a) Please identify all skin disabilities.  Specifically confirm if the Veteran has any chronic skin disability that is not already identified as a service-connected disability.  *Note the Veteran is already service-connected for frostbite of the feet (residuals of cold injures).

 b.) For each skin disability found that is not already service-connected, the examiner should provide an opinion as to whether it at least as likely as not (a 50/50 probability or greater) have its clinical onset during the Veteran's periods of active duty service prior to October 30, 1982, or if any such disability is otherwise related to such periods of service

 Any opinion offered must be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.  
 
7.  After completion of the above, arrange for a VA psychiatric examination to determine the etiology of any diagnosed psychiatric disorder to include PTSD.  The claims file, and access to Virtual VA must be made available to the examiner.  The existence or absence of PTSD should be definitively determined. 

a.) If PTSD is diagnosed, the examiner must opine whether it is at least as likely as not (a 50/50 probability or greater) that the Veteran's in-service stressor related to hostile military or terrorist activity (small arms fire) support his diagnosis of PTSD.  

 b.) If PTSD is diagnosed, and the examiner finds that other stressors support the diagnosis of PTSD, the examiner should specifically describe the supportive stressors.  The examiner should also specifically comment as to whether the record reflects behavior changes consistent with a personal assault, as described by the Veteran in December 2007 treatment and during his July 2013 Board hearing. 

 c.) If PTSD is not diagnosed, the examiner must explain why the diagnosis was not made.

 d.) For any other diagnosed psychiatric disorder the examiner must opine whether it is at least as likely as not, (a 50/50 probability or greater), that the disorder is related to the Veteran's period of honorable service ending October 30, 1982.  

 e.) If the Veteran is diagnosed with schizophrenia, then the examiner should opine whether it is at least as likely as not (a 50/50 probability or greater) that this congenital disease was initially incurred during the Veteran's periods of honorable service.  

 In addressing the questions posed, the VA examiner is reminded that the fact that schizophrenia has a genetic component, even if it is recognized as a congenital "disease," under VA law does not disqualify the Veteran from seeking service connection for the same condition.

 Any opinion offered must be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.  
 
8.  Thereafter, the RO/AMC should readjudicate the claims on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


